UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ULTIMATE RACK, INC. (Exact name of registrant as specified in its charter) Nevada 45-4078710 (State of incorporation or organization) (I.R.S. Employer Identification No.) 331 Valley Mall Pkway #215 East Wenatchee, Washington (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None N/A If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. x Securities Act registration statement file number to which this form relates: Form S-1, File No. 333-179188 Securities to be registered pursuant to Section12(g) of the Act: Common stock, $0.001 par value per share (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. Ultimate Rack, Inc. (the “Registrant”) hereby incorporates by reference the description of its common stock, par value $0.001 per share, to be registered hereunder contained under the heading “Description of Securities to be Registered” in the Registrant’s Registration Statement on Form S-1 (File No.333-179188), as initially filed with the Securities and Exchange Commission (the “Commission”) on January 26, 2012, as subsequently amended and declared effective by the Commission on October 29, 2012. Item 2. Exhibits. Exhibit No. Description Articles of Incorporation* Bylaws* * Previously filed with the Registrant’s Registration Statement on Form S-1, file number 333-179188, filed with the Commission on January 26, 2012 and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. ULTIMATE RACK, INC. Date: November 29, 2012 By: /s/ Shawn Arizmendi Shawn Arizmendi President
